Citation Nr: 1748147	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include residuals of fistula surgery and osteoarthritis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a skin disorder, to include skin cancer and seborrheic and actinic keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) from June 2012, April 2016, and September 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned at a Board hearing in July 2015.  In December 2015, the case was remanded for additional development.

The issue of entitlement to service connection for rosacea was raised by the Veteran in a May 2016 correspondence.  The Veteran and his representative are advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  The matter is referred to the Agency of Original Jurisdiction (AOJ) as an intent to file a claim.  See 38 C.F.R. § 3.155(b).

The issues of entitlement to service connection for a low back disability, skin cancer, a right forearm disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current disability of residuals of arteriovenous malformation fistula surgery in the right shoulder that was incurred in service.

2.  The preponderance of the evidence indicates that the Veteran's right shoulder osteoarthritis was not incurred in or related to service or is secondary to a service-connected disability.

3.  A seborrheic and actinic keratosis disorder was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of arteriovenous malformation fistula surgery in the right shoulder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for right shoulder osteoarthritis are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for service connection for seborrheic and actinic keratosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Right Shoulder Disability

The Veteran contends that he has a right shoulder disability that was first incurred during active duty service, and is the result of scar tissue caused by a 1967 surgery to remove an arteriovenous fistula.  The Veteran has submitted written statements describing how his shoulder has been weak, stiff, and sore ever since he was surgically treated for a large fistula in service.  In a June 2013 statement, the Veteran wrote that since his surgery in service, he has pain and weakness, especially in the morning, in cold weather, or after activity.  He wrote that he had not suffered any trauma to the shoulder since the operation, and had no problems with his shoulder prior to the surgery.  He stated that he had pain along the surgical scar area, and had no pain in the opposite, left shoulder.  He has written that he believes his in-service surgery damaged the underlying tissue in his shoulder, causing his chronic disability.  He also stated that the preexisting shoulder injury he incurred during sports prior to service did not cause any pain and is not related to his current symptoms.  The Veteran has claimed service connection for both residuals of his 1976 surgery and for acromioclavicular joint osteoarthritis, to include as secondary to his right shoulder surgery residuals.

At a July 2015 Board hearing, the Veteran testified that he had pain in his shoulder at the time of his entrance into service due to a preexisting football injury.  He stated that he had extensive surgery performed on his right shoulder in service, that this made his shoulder disorder worse, and that it has not gotten any better since that time.  The Veteran also indicated that the prior VA examiner misidentified the location of the pain for his right shoulder disability, and that the residuals from his surgery are located behind his shoulder, over the scapula area, and not in the joint.

A June 2015 letter from the Veteran's wife stated that the Veteran had a fully functional right shoulder prior to induction into the Air Force, but that after his surgery, his shoulder was sore and weak.  In a May 2016 statement, she further discussed how the Veteran's right shoulder pain near his surgery scar causes him frequent problems, included decreased mobility and difficulty doing household chores.

The Veteran's private treatment records show frequent complaints and treatment related to the right shoulder.  He has reported pain since an arteriovenous malformation was removed in 1968.  In January 2015, he reported right shoulder pain at the joint and along his scar for fistula repairs over the right scapula.  He reported that it ached with use and that the pain increased with physical activity.  Physical examination found that the Veteran's shoulder was tender with palpation over the acromioclavicular joint and the entire right side.

In this case, the Board finds that entitlement to service connection for residuals of arteriovenous malformation fistula surgery in the right shoulder is warranted.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's service treatment records show clear documentation of the 1967 surgery and subsequent complaints of right shoulder pain.  On a February 1967 entrance examination, the Veteran checked "yes" for painful or trick shoulder or elbow, but the physician's summary stated that the shoulder was "OK now."  The Board points out that while the question of whether the Veteran could have a preexisting right shoulder injury has been previously addressed by VA, the Veteran is clearly requesting service connection for residuals of his in-service surgery and not for any pre-service right shoulder disorder.  Additionally, the Veteran's right shoulder was found to be normal at the entrance examination, and there is no clear and unmistakable evidence that any right shoulder disability preexisted service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306 (2016).

In September 1967, the Veteran was treated for an arteriovenous fistula over the right scapula.  It was noted to have been probably traumatic.  In April 1968, examination found a large feeding vessel on the medial wall of the axilla.  He was diagnosed with arteriovenous fistula, right shoulder, etiology unknown, suspect past traumatic.  The Veteran reported a history of injuring his right shoulder four years earlier while playing football, which caused the shoulder to become swollen.  In May 1968, X-rays found two irregular notches along the lateral aspect of the scapula inferior to the glenoid cavity.  He was treated in May and June 1968 with an operation for arteriovenous malformation.

In October 1970, the Veteran reported still having pain and weakness in his shoulder and posttraumatic arthritis.  The examiner's impression was that the Veteran could have claudication of the muscles secondary to sternal interference, and a gradual exercise program was recommended.  In February 1971, he was treated for on and off discomfort in his right shoulder since his surgery in 1968.

On a June 1993 Report of Medical History, completed prior to separation from service, he checked "yes" for painful or trick shoulder.  The physician's summary noted right shoulder pain from June 1968 to the present, not able to use for prolonged periods.

At an October 1993 VA examination, the Veteran reported having a fistula repair on the right shoulder.  He had full range of shoulder motion, but pain on repeated shoulder use.  Physical examination found range of motion of adduction to 0 degrees and abduction to 180 degrees.  Right and left internal rotation was 90 degrees.  There was no pain on full motion.  A November 1993 X-ray of the right shoulder found no bony defect or soft tissue calcification.  It was found to be a normal right shoulder, with no evident arthritic disease.

An August 2012 letter from private physician C.K. stated that tests had showed a suspected split tear in the subscapularis tendon.  He wrote that while the Veteran had been found to have arthritis in his shoulder, this did not account for the soreness and weakness of the muscular structure over his right scapula.  He wrote that the Veteran may have had a preexisting condition requiring surgery in service, but that the fistula surgery had resulted in significant scar and damaged the underlying tissue, thereby aggravating the condition for which he had the surgery.  He also wrote in a treatment record that the scar tissue from his surgery could be contributing to the strain on the anterior aspect of his shoulder.

The Board does not find, however, that service connection for right shoulder osteoarthritis is warranted.  In a May 2016 correspondence, the Veteran clarified that his original claim was not for service connection for acromioclavicular joint osteoarthritis; but rather, he was seeking only compensation for the residuals of the surgery on his shoulder.  He stated that this surgery resulted in a "scar, pain, weakness, lack of stamina, and reduced range of motion emanating from the surgical site over [the] right scapula, not in the joint itself."  

This assertion that right shoulder osteoarthritis is a separate disability from the Veteran's residuals of his arteriovenous malformation fistula surgery is supported by the medical evidence of record.  The Veteran's private physician pointed out in his August 2012 letter that the osteoarthritis did not account for the soreness and weakness of the muscular structure over the right scapula.  At an April 2016 VA examination, the examiner stated that the Veteran had degenerative joint disease/internal derangement which was not related in proximity to the right arm arteriovenous malformation surgery, clearly had a separate etiology, and was "not physiologically or pathologically related to tissue involved in the surgery."  Right shoulder osteoarthritis is therefore found to be a separate disorder which is unrelated to the Veteran's in-service surgery, and the preponderance of the evidence indicates that it is not related to service or to the now service-connected surgery residuals.

The Veteran attended a VA examination in April 2012.  The examiner wrote that the Veteran underwent repair of an arteriovenous malformation in service, followed by subsequent complaints of pain, including in 1993 at the time of separation from service.  He wrote that now the pain was intermittent and confined to the acromioclavicular joint.  The examiner reviewed the claims file and performed an in-person examination of the Veteran, and found that it was less likely than not incurred in or caused by an in-service injury or event.  He wrote that there was arthritis present in both the injured and uninjured shoulder, and that X-rays in 1993 were negative.  He stated that the arthritis was more likely than not related to age than a previous injury or work duties while serving in the military.

The April 2016 VA examiner also found that the Veteran's right shoulder degenerative joint disease/internal derangement was due to repetitive mechanic use of the right shoulder due to wear on the articular surface, and not due to deep adhesions or other residuals of surgery in 1968.  He wrote that the evidence clearly showed that the degenerative joint disease/internal derangement was most likely due to natural age, recent reported acute injury, and mechanical wear after separation from service, concluding that it was less likely as not incurred in or caused by military service.

The preponderance of the evidence therefore indicates that the Veteran's right shoulder osteoarthritis was not incurred in or related to service.  The evidence also does not indicate that it has been caused or aggravated by his service-connected residuals of arteriovenous malformation fistula surgery, nor has the Veteran alleged that it has.  38 C.F.R. § 3.310(a) (Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury, including compensation for the degree of disability resulting from aggravation of a disability by a service-connected disability); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There are no contradictory medical opinions to the April 2012 and April 2016 VA medical opinions, and these are found to be highly probative, competent evidence on the nexus question.

In sum, the Board finds that the Veteran has a current right shoulder disability caused by residuals of arteriovenous malformation fistula surgery which occurred in service.  The preponderance of the evidence is against find that the Veteran's separate right should osteoarthritis disability was incurred in or is related to any event or injury in service, or is caused or aggravated by his now service-connected arteriovenous malformation fistula surgery residuals.  In reaching this determination, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against finding that service connection for right shoulder osteoarthritis is warranted, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disorder

The Veteran contends that he has a skin disorder that had its onset during his active duty service and has continued and worsened to this day.  The Veteran testified in July 2015 that in addition to skin cancer, he has also been treated for seborrheic keratosis and other types of skin lesions numerous times during his active duty and since retirement.  He contends that his lesions may be related to sun exposure or to exposure to Agent Orange.  The Veteran's wife also submitted a statement describing the skin treatments that the Veteran underwent in service and the continuing problems he has had with skin lesions since then.

He has written that his claim was to include skin cancer/squamous cell carcinoma, as well as actinic keratosis and seborrheic keratosis.  He stated that he believes his actinic keratosis in service was a precursor to skin cancer, which eventually developed later.  He wrote that he now has lesions on all parts of his body which require frequent medical care.

The Veteran has submitted written statements describing how he was treated in the military for actinic keratosis on his face and ears, removed with liquid nitrogen.  He has written that he continues to receive medical treatment for this condition, which has become so advanced that he requires a special cream treatment.

The Veteran's service treatment records show that in February 1990, a solar keratosis was found on the forehead.  In February 1993, he reported small warts on his face.  In May 1993, he was diagnosed with seborrheic keratosis on his chest and arm.  In May 1993, he was treated for seborrheic keratosis on his arm.  In July 1993, a skin lesion on the back was excised and diagnosed as a small polypoid intradermal nevus.

The Veteran's post-service medical records show a long history of extensive treatment for skin lesions, diagnosed primarily as keratotic lesions, seborrhea, and actinic lesions, as well as epidermal papilloma, lentigo, rosacea, and folliculitis.

The Board therefore finds that there is ample medical evidence to show that the Veteran's seborrheic and actinic keratoses began during his military service and having continued to frequently occur and require treatment from that time to the present.  See also 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

While the April 2016 VA examiner came to the puzzling conclusion that the Veteran had no treatment for seborrheic keratosis or actinic keratosis in service and therefore these conditions were less likely than not related to service, the Board finds that this medical opinion, which is based on an erroneous understanding of the Veteran's medical history, holds no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  Instead, the Board will accept the credible lay statements of the Veteran regarding his continuous symptomatology and treatment since service, which are also consistent with the medical evidence in the record, and find that seborrheic and actinic keratosis first occurred during the Veteran's service and has continued to the present day, thereby establishing a clear continuity of symptomatology and connection to service.  Entitlement to service connection for seborrheic and actinic keratosis is thereby warranted.

The Veteran's claim of entitlement to service connection for a skin disorder was also intended to encompass a claim for service connection for skin cancer/squamous cell carcinoma.  This separate issue is addressed in the remand below.


ORDER

Entitlement to service connection for residuals of arteriovenous malformation fistula surgery in the right shoulder is granted.

Entitlement to service connection for right shoulder osteoarthritis is denied.

Entitlement to service connection for seborrheic and actinic keratosis is granted.


REMAND

Skin Cancer

As was discussed above, in addition to diagnoses of actinic and seborrheic keratosis and other benign lesions, the Veteran was diagnosed with squamous cell carcinoma in February 2012.  The Veteran contends that he first began getting pre-cancerous skin lesions while in service, and that these same types of lesions eventually progressed to more serious types of lesions, including squamous cell carcinoma.

In December 2015, the Board remanded this issue in part to obtain a VA medical opinion.  The Board specifically requested that the examiner discuss the Veteran's assertions that he had been told that his in-service lesions were precancerous and could eventually lead to skin cancer, including squamous cell carcinoma.  A VA examination was obtained in 2016 from a physician assistant who wrote that risk factors for squamous cell carcinoma were genetic predisposition, sun exposure, and natural aging, but she failed to address the Board's question regarding whether the Veteran's lesions in service were precancerous or were related to what ultimately developed into a skin cancer condition.  The examiner also failed to address whether the Veteran's skin cancer could be related to herbicide agent exposure in Vietnam, other than to merely state that the condition was not a presumptive condition.  This issue is therefore remanded for a new and adequate VA opinion addressing this question.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Low Back Disability

The Veteran contends that he has arthritis in his lower back.  In written statements, he wrote that he was treated for back and neck pain from 1989 to 1993, including physical therapy treatment while he was stationed in Korea from 1990 to 1991 and at Langley Air Force Base prior to his retirement in 1993.  He has also written that he was originally told that his lower back pain was the result of having kidney stones, but that he later learned that the "real nature" of his back pain was found to be arthritis when he finally underwent an X-ray in July 2008.  The Veteran testified in July 2015 that while he has had kidney stones, this is not the source of his back pain, and he has also been diagnosed with arthritis in the lumbar spine.  He wrote that he underwent physical therapy from 1990 to 1993, but that these records were lost.

The Veteran's wife wrote in June 2015 that the Veteran had problems with his lower back prior to retirement, and that it seemed to worsen over time.  The Veteran's private treatment records show complaints of back pain, and in March 2012 he was diagnosed with lumbar spondylosis.

The Veteran's service treatment records show that in June 1982, he reported pain in his groin area and back.  He was diagnosed with acute epididymitis.  In February 1990, the Veteran was treated for malaise, low back ache, urinary frequency, and he was diagnosed with a urinary tract infection.  On a June 1993 Report of Medical History, he checked "yes" for recurrent back pain.  The physician's summary included recurrent low back pain, from 1990 to the present, occurring every 3 to 4 weeks.

At an October 1993 VA examination, the Veteran reported low back pain.  He had full range of motion and no pain on motion.  Muscles were normal.  He was diagnosed with mild low back strain.  A November 1993 X-ray of the lumbosacral spine found normal lumbar spine with disc spaces preserved and without arthritis disease. 

The Veteran attended a VA examination in July 2013.  The Veteran reported that his back symptoms began in 1982, but the examiner found no pathology to render a diagnosis for the low back.  Imaging found no significant abnormal findings.  The examiner reviewed the claims file and found that it was less likely than not incurred in or caused by service, because there was no diagnosis and no medical evidence of treatment for low back pain.

In December 2015, the Board remanded this issue in order to obtain a new VA examination and opinion.  The Board asked the examiner to discuss the Veteran's treatment for lower back pain in service and lay statements regarding having continued low back pain since 1990.  An examination was held in April 2016, and the physician assistant examiner stated that the Veteran's lumbar spine degenerative joint disease was less likely than not incurred in service.  She stated that the service treatment records showed complaints of low back pain in service, but that the Veteran's risk factors with the highest predictive value were natural age, genetic predisposition, and axial load bearing.  Regarding the Veteran's lumbar strain in service, she wrote that the claims file was silent as to a chronic low back condition from the time of separation.  The Board finds that this medical opinion insufficiently considers the Veteran's competent and credible lay assertions regarding having physical therapy for low back pain in service and continuing low back symptoms since that time to the present.  The issue is remanded in order to obtain a new VA medical opinion prior to further adjudication.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with another opportunity to send in any additional private medical records, or authorization to obtain such records (via a VA Form 21-4142) relating to the claims still on appeal.  If the Veteran provides a completed release form authorizing VA to obtain treatment records, efforts to obtain such records should be made.

2. Obtain a VA medical opinion from a qualified physician to discuss the nature and etiology of the Veteran's squamous cell carcinoma.  Access to all records in VBMS must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

After reviewing the claims file, the examiner must address whether is it at least as likely as not (a 50 percent probability or greater) that the Veteran's squamous cell carcinoma was caused or otherwise related to any event in service, to include exposure to the sun in service and exposure to Agent Orange in the Republic of Vietnam.

Please specifically discuss the private medical records indicating that the Veteran had been told that his lesions were precancerous and whether the onset of lesions in service increased the Veteran's likelihood to develop skin cancer later in life, and the Veteran's citation of the materials from the American Academy of Dermatology, which indicate that untreated actinic keratoses may turn into squamous cell carcinoma.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reason(s) must be fully explained.

3. Obtain a VA medical opinion from a qualified physician to discuss the nature and etiology of the Veteran's low back disability.  Access to all records in VBMS must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

After reviewing the claims file, the examiner must address whether is it at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine spondylosis and/or degenerative joint disease at least as likely as not (a 50 percent probability or greater) had its onset during service or was caused or otherwise related to any event in service.  The examiner must discuss the following:

a) the Veteran's lay statements regarding having back pain and physical therapy for low back pain from 1990-1993, while still in service;
b) the June 1993 Report of Medical History, on which he checked "yes" for recurrent back pain and the physician's summary included recurrent low back pain, from 1990 to the present, occurring every 3 to 4 weeks; and
c) the October 1993 VA examination, at which the Veteran reported low back pain.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reason(s) must be fully explained.

4. After undertaking any other appropriate development, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


